--------------------------------------------------------------------------------

Exhibit 10.1


FOURTH AMENDMENT
TO CREDIT AND GUARANTY AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of July 28, 2017 and is entered into by and among TRONOX PIGMENTS
(NETHERLANDS) B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under Dutch law, having its
corporate seat (statutaire zetel) in Amsterdam, The Netherlands and having its
registered office address at Naritaweg 165, Telestone 8, (1043BW), Amsterdam,
The Netherlands, registered with the trade register of the chamber of commerce
in Amsterdam, The Netherlands under number 34132341 (the “Borrower”), TRONOX
LIMITED (ACN 153 348 111), an Australian public limited company incorporated in
the Commonwealth of Australia (“Holdings”), the Lenders party hereto, GOLDMAN
SACHS BANK USA (“GS”), as Administrative Agent (“Administrative Agent”), and the
GUARANTORS listed on the signature pages hereto, and is made with reference to
that certain CREDIT AND GUARANTY AGREEMENT dated as of February 8, 2012 (as
amended by that certain First Amendment to Credit and Guaranty Agreement dated
as of May 11, 2012, that certain Second Amendment to Credit and Guaranty
Agreement dated as of March 19, 2013, and that certain Third Amended to Credit
and Guaranty Agreement dated as of April 23, 2014, and as further amended
through the date hereof without giving effect to the amendments set forth
herein, the “Existing Credit Agreement”) by and among the Borrower, Holdings,
Tronox Incorporated, a Delaware corporation (“US Holdings”), the subsidiaries of
Holdings named therein or from time to time party thereto, the Lenders, the
Administrative Agent, Collateral Agent and the other Agents named therein.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Existing Credit Agreement as amended by this
Amendment (the “Amended Credit Agreement”).


RECITALS


WHEREAS, the Credit Parties have requested that the Lenders agree to amend
certain provisions of the Existing Credit Agreement as provided for herein; and


WHEREAS, subject to the conditions set forth herein, the Lenders party hereto
are willing to agree to such amendments relating to the Existing Credit
Agreement.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


SECTION I.     AMENDMENT


The Existing Credit Agreement is hereby amended as follows:



1.1
Section 1.1 of the Credit Agreement is hereby amended by amending and restating
each of the following defined terms to read in its entirety as follows:



“Blocked Reinvestment Account” means a Deposit Account maintained by Holdings or
Tronox US with a financial institution selected by Administrative Agent, which
Deposit Account is subject to a control agreement or other Collateral Document
reasonably satisfactory to the Administrative Agent, and which Deposit Account
shall have no amounts on deposit therein other than with respect to any Net
Asset Sale Proceeds or Net Insurance/Condemnation Proceeds required to be
deposited therein pursuant to Section 2.11(a), Section 2.11(b) or Section 2.11
(c); provided that none of Holdings or any of its Subsidiaries may withdraw or
transfer any amounts on deposit in such Blocked Reinvestment Account without the
prior written consent of Administrative Agent (which, (i) with respect to
Non-Alkali Asset Sale Proceeds and Net Insurance/Condemnation Proceeds, shall
not be unreasonably withheld or delayed, and which shall be given if the
covenant Event of Default referenced in clause (B) of Section 2.11(a) and clause
(B) of Section 2.11(b) has been cured (if such Event of Default is capable of
cure) or waived in accordance with the terms hereof and, (ii) with respect to
Specified Alkali Proceeds, shall be given in accordance with the terms of
Section 2.11(c)), including in the event that the covenant Event of Default
referenced in clause (B) of the last sentence of Section 2.11(c) has been cured
(if such Event of Default is capable of cure) or waived in accordance with the
terms hereof.


1

--------------------------------------------------------------------------------



“Hedge Agreement” means an Interest Rate Agreement, Currency Agreement or
Eligible Commodity Hedging Agreement, in each case entered into with a Lender
Counterparty.



1.2
Section 1.1 of the Credit Agreement is hereby amended by adding the following
defined terms to such Section, each in its appropriate alphabetical order:



“Non-Alkali Asset Sale Proceeds” means Net Asset Sale Proceeds that are not
Specified Alkali Proceeds.


“Specified Alkali Proceeds” means the Net Asset Sale Proceeds received by
Holdings or any of its Subsidiaries with respect to the Specified Alkali Sale.


“Specified Alkali Sale” means an Asset Sale by Holdings and/or its Subsidiaries
of all or substantially all of the assets and/or Equity Interests comprising the
alkali business.


“Specified Alkali Sale Date” means date on which the Specified Alkali Sale is
consummated.


“Specified Cristal Purchase” means the acquisition by Holdings or any other
Credit Party of the titanium dioxide business of The National Titanium Dioxide
Company Ltd., a limited company organized under the laws of the Kingdom of Saudi
Arabia (“Cristal”) and Cristal Inorganic Chemicals Netherlands Cooperatief W.A.,
a cooperative organized under the laws of the Netherlands and a wholly owned
subsidiary of Cristal (the “Seller”), pursuant to that certain Transaction
Agreement dated as of February 21, 2017, between Holdings, Cristal and the
Seller, as the same may be amended, restated, supplemented or otherwise modified
from time to time; provided that any such amendments, restatements, supplements
or modifications that are material and adverse to the Lenders shall require the
consent of the Administrative Agent.


“Specified Excess Alkali Proceeds” means the Specified Alkali Proceeds in excess
of $750,000,0000 on the Specified Alkali Sale Date, as reduced in connection
with the Specified Cristal Purchase pursuant to Section 2.11(c).


“Specified Initial Alkali Proceeds” means the Specified Alkali Proceeds in an
amount up to $750,000,000 on the Specified Alkali Sale Date, as reduced (i) in
connection with the Specified Cristal Purchase pursuant to Section 2.11(c) and
(ii) in connection with reinvestments pursuant to Section 2.11(c).



1.3
Section 2.11(a) of the Credit Agreement is hereby amended by replacing each
reference therein to “Net Asset Sale Proceeds” with the following text:
“Non-Alkali Asset Sale Proceeds”.



2

--------------------------------------------------------------------------------




1.4
Section 2.11(c) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:



(c) On the Specified Alkali Sale Date, the Specified Alkali Proceeds shall be
deposited by Holdings or any of its Subsidiaries in possession of such Specified
Alkali Proceeds in the Blocked Reinvestment Account. (i) To the extent that the
Specified Cristal Purchase is consummated on or before the one-year anniversary
of the Specified Alkali Sale Date, and to the extent that the Borrower delivers
notice to the Administrative Agent at least [ten] Business Days in advance of
the consummation of the Specified Cristal Purchase and delivers a certificate of
an Authorized Officer certifying that the Specified Cristal Purchase is
permitted under the Credit Documents, the Administrative Agent shall release to
the Credit Parties, (x) first, a portion (up to the full amount) of the
Specified Initial Alkali Proceeds, and (y) second, to the extent that the amount
released pursuant to the preceding clause (x) is less than the purchase price of
the Specified Cristal Purchase, a portion (up to the full amount) of the
Specified Excess Alkali Proceeds, with the aggregate amount released pursuant to
the preceding clauses (x) and (y) not to exceed the purchase price of the
Specified Cristal Purchase, which aggregate amount shall be applied toward the
Specified Cristal Purchase, and (ii) upon the one-year anniversary of the
Specified Alkali Sale Date, any portion of the Specified Excess Alkali Proceeds
that has not been released pursuant to the foregoing clause (i) shall be
immediately applied to prepay the Loans as set forth in Section 2.12(b). No
later than the one-year anniversary of the Specified Alkali Sale Date, the
Borrower shall prepay or cause to be prepaid the Loans as set forth in Section
2.12(b) in an aggregate amount equal to the Specified Initial Alkali Proceeds as
of such date; provided that no prepayment shall be required on such date in
respect of such Specified Initial Alkali Proceeds for which Holdings or Tronox
US shall have delivered to the Administrative Agent prior to such date a
certificate of an Authorized Officer certifying in good faith that (A) no
Specified Event of Default and no other Event of Default (other than in respect
of any covenants hereunder) has occurred and is continuing, (B) no Event of
Default in respect of any covenants hereunder has occurred and is continuing
(and if such Authorized Officer cannot make such certification, it may certify
that Holdings and Tronox US intend to cure (if such cure is possible), or obtain
a waiver in respect of, such Event of Default within 30 days after the date of
delivery of such certificate (it being understood and agreed that, solely in the
circumstances contemplated by this clause (B), such Specified Initial Alkali
Sale Proceeds shall not be required to be prepaid and shall not be permitted to
be reinvested hereunder until the earlier of such cure (if such cure is
possible) or waiver and the end of such 30 day period (and pending resolution of
the foregoing, such Specified Initial Alkali Sale Proceeds shall remain on
deposit in the Blocked Reinvestment Account) and if such cure (if such cure is
possible) or waiver has not occurred by the end of such 30 day period, Borrower
shall immediately prepay or cause to be prepaid the Loans as set forth in
Section 2.12(b) with such Specified Initial Alkali Sale Proceeds)), and (C)
during the Permitted Reinvestment Period (which period, for the avoidance of
doubt, shall be deemed to have commenced on the Specified Alkali Sale Date),
Holdings and its Subsidiaries intend to reinvest (or intend during such period
to commit in writing to reinvest) such Specified Initial Alkali Sale Proceeds in
assets with respect to which the Collateral Agent will have a Lien of at least
the same priority as the priority of its Lien on the assets sold or disposed of,
that such assets in which it will reinvest are useful in the business of
Holdings or any of its Subsidiaries and such Specified Initial Alkali Sale
Proceeds shall not be reinvested in Equity Interests (it being understood and
agreed that, with respect to any Specified Initial Alkali Sale Proceeds covered
by such certificate of an Authorized Officer that are not reinvested during the
Permitted Reinvestment Period as set forth above, (x) no Default or Event of
Default shall be deemed to have occurred merely because Holdings previously
provided a


3

--------------------------------------------------------------------------------



certificate indicating its intent to reinvest (so long as such certificate was
not submitted in bad faith) and (y) Holdings or Tronox US shall cause Borrower
not later than the first Business Day after the end of such Permitted
Reinvestment Period to prepay the Loans as set forth in Section 2.12 (b) in an
aggregate amount equal to such Specified Initial Alkali Sale Proceeds not
reinvested); provided, however, that (i) no reinvestment otherwise permitted
hereunder may be made if at the time of any such reinvestment an Event of
Default has occurred and is continuing, (ii) any Specified Initial Alkali Sale
Proceeds received by a Non-US Entity from a sale or other disposition of
property or assets otherwise permitted under the Credit Documents shall be
excluded from this prepayment obligation to the extent applicable law or
regulation prohibits transfer of such proceeds to Borrower or a Guarantor, and
(iii) if such Specified Initial Alkali Sale Proceeds are not subject to the
restrictions described in the immediately preceding clause (ii), Holdings or
Tronox US shall cause such Non-US Entity to distribute such Specified Initial
Alkali Sale Proceeds to the Borrower promptly after receipt thereof for
distribution in accordance with the provisions hereof. Except as otherwise
provided above, the Specified Initial Alkali Proceeds specified in a
reinvestment notice delivered pursuant to the immediately preceding sentence
shall be released from the Blocked Reinvestment Account promptly following
receipt of such notice, pending such reinvestment or repayment.



1.5
Section 2.12(d) of the Credit Agreement is hereby amended by replacing the
reference therein to “Section 2.11(a), (b) or (e)” with the following text:
“Section 2.11(a), (b), (c) or (e)”.




1.6
Section 2.11(g) of the Credit Agreement is hereby amended by replacing each
reference therein to “Sections 2.11(a) and 2.11(b)” with the following text:
“Sections 2.11(a), 2.11(b) and 2.11(c)”.




1.7
Section 6.1(t) of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:



(t) Indebtedness under Eligible Commodity Hedging Agreements, Interest Rate
Agreements and Currency Agreements; provided, that such Eligible Commodity
Hedging Agreements, Interest Rate Agreements and Currency Agreements shall be
unsecured unless they constitute Hedge Agreements;



1.8
Section 6.6(k) of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:



(k) Eligible Commodity Hedging Agreements, Interest Rate Agreements and Currency
Agreements which constitute Investments; provided that (i) such Eligible
Commodity Hedging Agreements, Interest Rate Agreements and Currency Agreements
shall not be secured by any assets unless they constitute Hedge Agreements; and
(ii) Administrative Agent shall have received a certificate of an Authorized
Officer of Tronox US notifying Administrative Agent of the entry into any such
Hedge Agreement;



1.9
Section 6.8 of the Credit Agreement is hereby amended by (a) deleting the text
“and” at the end of clause (j) therein, (b) replacing the period at the end of
clause (k) therein with the text “; and”, and (c) inserting the following clause
(l) at the end of such Section:



4

--------------------------------------------------------------------------------



(l) the Specified Alkali Sale; provided that (1) the consideration received in
connection with the Specified Alkali Sale shall be in an amount at least equal
to the fair market value of the assets being sold (determined in good faith by
the board of directors of Holdings (or similar governing body)), (2) no less
than 100% of such consideration shall be paid in Cash and (3) the Specified
Alkali Proceeds shall be applied as required by Section 2.11(c).




SECTION II.     LENDER AUTHORIZATION


Each Lender party hereto hereby authorizes the Administrative Agent and the
Collateral Agent to enter into any other Credit Documents or any amendments,
amendments and restatements, reaffirmations or modifications with respect
thereto, in each case as necessary to reflect the amendments to the Existing
Credit Agreement set forth herein and in the Amended Credit Agreement.




SECTION III.     CONDITIONS TO EFFECTIVENESS


This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Fourth
Amendment Effective Date”):



3.1
Execution. The Administrative Agent shall have received counterpart signature
pages of this Amendment duly executed by each of the Credit Parties, the
Administrative Agent and Lenders constituting the Requisite Lenders.




3.2
Governmental Authorizations and Consents. Each Credit Party shall have obtained
all material Governmental Authorizations and all material consents of other
Persons, in each case that are necessary or advisable in connection with the
transactions contemplated by this Amendment and each of the foregoing shall be
in full force and effect and in form and substance reasonably satisfactory to
Administrative Agent. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by this Amendment and no action, request for stay, petition for
review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired;




3.3
Fees. Borrower shall have paid (i) to each Agent the fees payable on or before
the Fourth Amendment Effective Date and all expenses payable pursuant to Section
10.2 of the Existing Credit Agreement which have accrued to the Fourth Amendment
Effective Date and (ii) to the Administrative Agent, for distribution to each
Lender that unconditionally submits an executed signature page to this Amendment
no later than July 25, 2017, at 4:00 p.m. (New York time) (such Lenders,
collectively, the “Consenting Lenders”), an amendment fee equal to 0.05% of the
aggregate principal amount of all Consenting Lenders’ Term Loans outstanding on
the Fourth Amendment Effective Date, which fee shall be non-refundable and fully
earned and payable on the Fourth Amendment Effective Date.




3.4
Fourth Amendment Effective Date Certificate. Holdings and Borrower shall have
delivered to Administrative Agent an originally executed Fourth Amendment
Effective Date Certificate, together with all attachments thereto, which shall
include a certification that no Credit Party is prevented by Chapter 2E or
Chapter 2J or any other provision of the Corporations Act from entering into
this Amendment and performing its obligations under the Amended Credit Agreement
or any other Credit Document to which it is expressed to be a party.



5

--------------------------------------------------------------------------------




3.5
No Default. As of the Fourth Amendment Effective Date, no event shall have
occurred and be continuing or would result from the consummation of the
transactions contemplated hereby or by the Amended Credit Agreement that would
constitute an Event of Default or a Default.




3.6
Accuracy of Representations. As of the Fourth Amendment Effective Date, the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects on and as of the
Fourth Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.




3.7
No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of the Administrative Agent, singly or
in the aggregate, materially impairs any of the transactions contemplated by
this Amendment or that could have a Material Adverse Effect.



SECTION IV.      REPRESENTATIONS AND WARRANTIES


In order to induce the Administrative Agent and the Lenders to enter into this
Amendment and to amend the Existing Credit Agreement in the manner provided
herein, each Credit Party which is a party hereto represents and warrants to the
Administrative Agent and the Lenders that the following statements are true and
correct:


4.1 Corporate Power and Authority. Each Credit Party which is party hereto has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, this
Amendment, the Amended Credit Agreement and the other Credit Documents.


4.2 Authorization of Agreements. The execution and delivery of this Amendment
and the performance of this Amendment, the Amended Credit Agreement and the
other Credit Documents have been duly authorized by all necessary action on the
part of each Credit Party.


4.3 No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of this Amendment, the
Amended Credit Agreement and the other Credit Documents do not and will not (a)
except as could not reasonably be expected to result in a Material Adverse
Effect, violate (i) any provision of any law or any governmental rule or
regulation applicable to Holdings or any of its Subsidiaries or (ii) any order,
judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries; (b) except as could not reasonably be
expected to result in a Material Adverse Effect, conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries; (c)
violate any of the Organizational Documents of Holdings or any of its
Subsidiaries, (d) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Holdings or any of its Subsidiaries
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent, on behalf of the Secured Parties and any Liens created under
any Additional Facility Credit Documents in favor of the ABL Agent or any
Alternative Facility Agent, as the case may be); or (e) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Fourth
Amendment Effective Date.


6

--------------------------------------------------------------------------------



4.4 Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by each Credit Party of this Amendment, the
Amended Credit Agreement and the other Credit Documents, except for such
actions, consents and approvals the failure to obtain or make which could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect.


4.5 Binding Obligation. This Amendment has been duly executed and delivered by
each of the Credit Parties party hereto and this Amendment and the Amended
Credit Agreement each constitutes a legal, valid and binding obligation of such
Credit Party to the extent a party thereto, enforce-able against such Credit
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally or by equitable principles relating to
enforceability.


4.6 Incorporation of Representations and Warranties from Amended Credit
Agreement. The representations and warranties contained in Section 4 of the
Amended Credit Agreement are and will be true and correct on and as of the
Fourth Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct on and as of
such earlier date.


4.7 Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment or the
Amended Credit Agreement that would constitute an Event of Default or a Default.


SECTION V.     REAFFIRMATION, ACKNOWLEDGMENT AND CONSENT


Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of the Amended Credit Agreement and this Amendment and consents to
the amendment of the Existing Credit Agreement effected pursuant to this
Amendment. Each Credit Party hereby confirms and reaffirms that each Credit
Document to which it is a party or otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Credit Documents the payment and
performance of all “Obligations” and “Secured Obligations”, as applicable, under
each of the Credit Documents to which it is a party (in each case as such terms
are defined in the applicable Credit Document).


Each Credit Party acknowledges and agrees that, after giving effect to this
Amendment, any of the Credit Documents to which it is a party or otherwise bound
shall continue in full force and effect and all of its obligations under the
Credit Documents shall be valid and enforceable and shall not be im-paired or
limited by the execution or effectiveness of this Amendment or the Amended
Credit Agreement. As of the Fourth Amendment Effective Date, each Credit Party
reaffirms each Lien it granted to the Collateral Agent for the benefit of the
Secured Parties, and any Liens that were otherwise created or arose under each
of the Credit Documents to which such Credit Party is party and reaffirms the
guaranties made in favor of each Secured Party under each of the Credit
Documents to which such Credit Party is party, which Liens and guaranties shall
continue in full force and effect during the term of the Amended Credit
Agreement and any amendments, amendments and restatements, supplements or other
modifications thereof and shall continue to secure the Obligations of the
Borrower and the other Credit Parties under any Credit Document, in each case,
on and subject to the terms and conditions set forth in the Amended Credit
Agreement and the Credit Documents.


7

--------------------------------------------------------------------------------



Each Credit Party (other than the Borrower) acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Credit Party is not required by the terms of the Existing Credit Agreement
or any other Credit Document to consent to the amendments to the Existing Credit
Agreement effected pursuant to this Amendment and the Amended Credit Agreement
and (ii) nothing in the Existing Credit Agreement, this Amendment, the Amended
Credit Agreement or any other Credit Document shall be deemed to require the
consent of such Credit Party to any future amendments to the Amended Credit
Agreement.


SECTION VI.     MISCELLANEOUS


6.1 Reference to and Effect on the Existing Credit Agreement and the Other
Credit Documents.


(a)    On and after the Fourth Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import referring to the Existing Credit Agreement and each
reference in the other Credit Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Existing Credit Agreement
shall mean and be a reference to the Amended Credit Agreement.


(b)    Except as specifically amended by this Amendment, the Existing Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.


(c)    The execution and delivery of this Amendment and the performance of this
Amendment and the Amended Credit Agreement shall not constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Existing Credit Agreement or any of the other Credit
Documents.


(d)    For the avoidance of doubt, this Amendment shall constitute a Credit
Document.


6.2 Certain Waivers. Borrower, Holdings and each other Credit Party hereby
agrees that neither any Agent nor any Lender shall be liable under a claim of,
and hereby waives any claim against the Agents and the Lenders based on, lender
liability (including, but not limited to, liability for breach of the implied
covenant of good faith and fair dealing, fraud, negligence, conversion,
misrepresentation, duress, control and interference, infliction of emotional
distress and defamation and breach of fiduciary duties) as a result of this
Amendment and any discussions or actions taken or not taken by the Agents or the
Lenders on or before the date hereof or the discussions conducted in connection
therewith, or any course of action taken by the Agents or any Lender in response
thereto or arising therefrom; provided, that the foregoing waiver shall not
include the waiver of any claims which are based on the gross negligence or
willful misconduct of any Agent or any Lender or any of their respective agents.
This section shall survive the execution and delivery of this Amendment and the
termination of the Amended Credit Agreement.


6.3 Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.


6.4 Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OB-LIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF. THE PROVISIONS OF SECTION 10.16 OF THE EXISTING
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AS IF
FULLY SET FORTH HEREIN.


8

--------------------------------------------------------------------------------



6.5 Counterparts. This Amendment may be executed in any number of counter-parts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment, as
applicable.


[Remainder of this page intentionally left blank.]




9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.1


Each attorney signing this document under a power of attorney certifies, by the
attorney’s signature, that the attorney has no notice of the revocation of the
power of attorney.


BORROWER:
 
TRONOX PIGMENTS (NETHERLANDS) B.V.
           
By:
/s/ Steven Kaye
     
Name: Steven Kaye
     
Title: Director
       
HOLDINGS:
             
SIGNED by Richard L. Muglia
     
as attorney for TRONOX
     
LIMITED ACN 153 348 111
     
under power of attorney dated [3/27/15        ]
     
in the presence of:
             
/s/ Steven Kaye
 
/s/ Richard L. Muglia
Signature of witness
 
Signature of attorney
       
Steven Kaye
 
Richard L. Muglia
Name
 
Name




--------------------------------------------------------------------------------



GUARANTORS:


SIGNED by Richard L. Muglia
as attorney, respectively, for:
TRONOX AUSTRALIA PIGMENTS HOLDINGS PTY LIMITED
        ACN 155 120 728
TRONOX PIGMENTS AUSTRALIA HOLDINGS PTY LIMITED
        ACN 155 235 304
TRONOX PIGMENTS AUSTRALIA PTY LIMITED ACN 155 254 336
TRONOX PIGMENTS WESTERN AUSTRALIA PTY LIMITED
        ACN 155 319 430
TRONOX GLOBAL HOLDINGS PTY LIMITED ACN 154 691 826
TRONOX SANDS HOLDINGS PTY LIMITED ACN 154 709 332
TRONOX AUSTRALIA HOLDINGS PTY LIMITED ACN 155 254 274


under power of attorney dated 3/27/15
in the presence of:



   
/s/ Richard L. Muglia
   
Signature of attorney
   
The person signing above certifies that his/her signature is to be treated as
constituting a separate signing as attorney for each party listed above
respectively.
     
/s/ Steven Kaye
 
Richard L. Muglia
Signature of witness
 
Name
     
Steven Kaye
 
27 March 2015
Name
 
Date of power of attorney
     
SIGNED by Richard L. Muglia
   
as attorney for TRONOX WESTERN AUSTRALIA PTY LTD
ACN 009 331 195
         
under power of attorney dated 27/3/15
   
in the presence of:
             
/s/ Richard L. Muglia
   
Signature of attorney
     
/s/ Steven Kaye
 
Richard L. Muglia
Signature of witness
 
Name




--------------------------------------------------------------------------------






     
Steven Kaye
 
27 March 2015
Name
 
Date of power of attorney
     
SIGNED by Richard L. Muglia
   
as attorney for TRONOX WORLDWIDE PTY LIMITED ACN 158 561 061
         
under power of attorney dated 27/3/15
         
in the presence of:
             
/s/ Richard L. Muglia
   
Signature of attorney
     
/s/ Steven Kaye
 
Richard L. Muglia
Signature of witness
 
Name
     
Steven Kaye
 
27 March 2015
Name
 
Date of power of attorney



SIGNED by Richard Muglia
as attorney, respectively, for:
TRONOX HOLDINGS (AUSTRALIA) PTY LTD ACN 90 071 040 750
TRONOX INVESTMENTS (AUSTRALIA) PTY LTD ACN 53 071 040 152
TRONOX AUSTRALIA PTY LTD ACN 28 009 084 851
TICOR FINANCE (A.C.T.) PTY LTD
        ACN 58 008 659 363
TICOR RESOURCES PTY LTD
        ACN 27 002 376 847
TIO2 CORPORATION PTY LTD
        ACN 50 009 124 181
TIFIC PTY. LTD. ACN 69 009 123 451
YALGOO MINERALS PTY. LTD.
        ACN 21 008 948 383
TRONOX MINERAL SALES PTY LTD ACN 40 009 344 094
SENBAR HOLDINGS PTY LTD
        ACN 86 009 313 062
SYNTHETIC RUTILE HOLDINGS PTY LTD ACN 38 009 312 047
PIGMENT HOLDINGS PTY LTD
        ACN 53 009 312 994
TRONOX MANAGEMENT PTY LTD
        ACN 59 009 343 364
under power of attorney dated 27/3/15
in the presence of:



--------------------------------------------------------------------------------






         
/s/ Richard L. Muglia
   
Signature of attorney
   
The person signing above certifies that his/her signature is to be treated as
constituting a separate signing as attorney for each party listed above
respectively.
     
/s/ Steven Kaye
 
Richard L. Muglia
Signature of witness
 
Name
     
Steven Kaye
 
27 March 2015
Name
 
Date of power of attorney




--------------------------------------------------------------------------------






 
TRONOX INCORPORATED
 
TRONOX LLC
 
TRONOX PIGMENTS LTD.
 
TRONOX US HOLDINGS INC.
 
TRONOX FINANCE LLC
 
TRONOX PIGMENTS LLC
       
By:
/s/ Timothy C. Carlson
   
Name: Timothy C. Carlson
   
Title:   VP, CFO




--------------------------------------------------------------------------------




 
TRONOX AKALI CORPORATION
 
TRONOX AKALI WYOMING CORPORATION
 
TRONOX SPECIALTY AKALI LLC
       
By:
/s/ Timothy C. Carlson
   
Name: Timothy C. Carlson
   
Title:   EVP




--------------------------------------------------------------------------------




 
TRONOX HOLDINGS COÖPERATIEF U.A.
       
By:
/s/ Steven Kaye
   
Name: Steven Kaye
   
Title: Director
       
By:
/s/ Anthony Orrell
   
Name: Anthony Orrell
   
Title: Director
       
TRONOX HOLDINGS EUROPE C.V.
       
By:
/s/ Richard L. Muglia
   
Name: Richard L. Muglia
   
Title: Director
       
TRONOX PIGMENTS (HOLLAND) B.V.
       
By:
/s/ Steven Kaye
   
Name: Steven Kaye
   
Title: Director




--------------------------------------------------------------------------------




 
TRONOX INTERNATIONAL FINANCE LLP
       
By:
/s/ Richard L. Muglia
   
Name: Richard L. Muglia
   
Title: Director
       
TRONOX UK HOLDINGS LIMITED
       
By:
/s/ Timothy C. Carlson
   
Name: Timothy C. Carlson
   
Title: Director
       
TRONOX UK LIMITED
       
By:
/s/ Timothy C. Carlson
   
Name: Timothy C. Carlson
   
Title: Director




--------------------------------------------------------------------------------




 
TRONOX INTERNATIONAL HOLDINGS GmbH
       
By:
/s/ Timothy C. Carlson
   
Name: Timothy C. Carlson
   
Title: Director
       
TRONOX FINANCE GmbH
       
By:
/s/ Steven Kaye
   
Name: Steven Kaye
   
Title: Director




--------------------------------------------------------------------------------




 
TRONOX PIGMENTS LTD.
       
By:
/s/ Timothy C. Carlson
   
Name: Timothy C. Carlson
   
Title: VP, CFO




--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:



 
GOLDMAN SACHS BANK USA,
   
as Administrative Agent
       
By:
/s/ Douglas Tansey
   
Douglas Tansey
   
Authorized Signatory






--------------------------------------------------------------------------------
